

115 S2636 IS: Community Action Opioid Response Act of 2018
U.S. Senate
2018-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2636IN THE SENATE OF THE UNITED STATESApril 10, 2018Ms. Collins (for herself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require the Secretary of Health and Human Services to establish a community action opioid
			 response grant program.
	
 1.Short titleThe Act may be cited as the Community Action Opioid Response Act of 2018. 2.Establishment of the Community Action Opioid Response Grant Program (a)Authorization of grant programThe Secretary of Health and Human Services, acting through the Office of Community Services established under section 678 of the Community Services Block Grant Act (42 U.S.C. 9912), shall, subject to the subsequent provisions of this section, establish a grant program to enable Community Action Agencies to respond to the needs of communities and low-income families and individuals in crisis resulting from the opioid addiction epidemic.
 (b)GoalsThe goals of the grant program under this section are to expand and support effective community efforts to identify and respond to causes and consequences of opioid misuse and addiction experienced by low-income individuals, families, and communities.
 (c)EligibilityAny Community Action Agency, as defined in subsection (i), is eligible to apply for a grant under this section by submitting an application in such form and manner as specified by the Secretary, in accordance with subsection (g)(1).
 (d)Allowable uses of fundsA grant awarded to a Community Action Agency under this section may be used to support one or more of the following activities, which may be conducted in coordination or partnership with other community organizations:
 (1)Enhanced public education to improve individual and community awareness, with respect to opioid misuse or addiction, including for children and youth.
 (2)Outreach and identification of individuals at risk of or experiencing opioid misuse or addiction, and referral of such individuals to appropriate treatment, recovery, or other resources in the community.
 (3)Direct services to prevent, treat, or recover from opioid addiction. (4)Services to stabilize the education, employment, housing, transportation, or other needs of addicted or at-risk individuals and their family members.
 (5)Services to address and mitigate the impact of opioid addiction on children in the household. (6)Support and assistance to children, and their caregivers, including grandparents and older relative caregivers of children, who are in foster care or at-risk of placement in foster care because of the opioid addiction of their parents.
 (7)Development of innovative community-based projects and services using a two-generation approach that responds to the needs of parents and children together who are at risk of or experiencing opioid misuse or addiction.
 (8)Development of partnerships with entities such as local healthcare providers, substance abuse treatment organizations, schools, child welfare agencies, social service organizations, drug-free communities, police departments, prosecutors, courts, prisons, local governments, businesses, and religious institutions, in order to coordinate or expand resources available to addicted or at-risk individuals and their family members.
 (9)Training for agency personnel in issues related to opioid addiction, including early identification of at-risk individuals and administration of overdose prevention medications.
				(e)Grant funding limitations
 (1)Amount of grantA grant awarded under this section shall be in an amount that is not more than $1,000,000 per year and not less than $50,000 per year.
 (2)DurationA grant awarded under this section shall be for not more than three years in duration unless otherwise approved by the Secretary based on outcome data or extenuating cir­cum­stances.
 (f)ReportingEach Community Action Agency receiving a grant under this section shall submit an annual report to the Secretary detailing goals, interventions, outcomes, and expenditures, with respect to the program of such agency that is funded by such grant, and make each such report so submitted by the Community Action Agency available on the public website of the Community Action Agency. The Secretary shall make each such report public on the public website of the Department of Health and Human Services. For each year of the grant program under this section, the Secretary shall compile all of such reports so submitted to the Secretary for such year and submit to Congress the compilation with an annual summary.
			(g)Expedited grant application, review, and award process
 (1)Application process and criteriaNot later than 60 days after the date of the enactment of this section, the Secretary shall publish in the Federal Register the application process and criteria for grants under this section. Such criteria shall require each application submitted for a grant under this section to include—
 (A)a description of the objectives of the program and activities to be funded by the grant and how the grant will be used to achieve these objectives, including specific activities and services to be conducted, and specific populations or areas to be served;
 (B)a description of innovative approaches to be used and evidence of likely success; (C)a plan for measuring progress in achieving such objectives specified in subparagraph (A), including a strategy to collect data that can be used to measure the project’s effectiveness;
 (D)identification of relevant community or other organizations with which the applicant will coordinate or partner and a description of the proposed coordination or partnership;
 (E)assurances satisfactory to the Secretary that the applicant has conducted an assessment of community needs related to opioid misuse and addiction among low-income individuals and families, and that the proposed uses of the grant funds will address unmet needs identified by the assessment;
 (F)assurances satisfactory to the Secretary that funds awarded through the grant will not supplant other programs or resources in the community with similar objectives; and
 (G)assurances satisfactory to the Secretary that evidence-based approaches will be used to the maximum extent practicable.
					(2)Community Action Opioid Response Grant Application Review Panel
 (A)In generalNot later than 90 days after the date of the enactment of this section, the Secretary shall establish a Community Action Opioid Response Grant Application Review Panel of not less than 15 individuals, including not more than 5 employees from the Department of Health and Human Services and other Federal agencies, with expert knowledge of the opioid epidemic, drug treatment, community responses to poverty prevention, child protection, or post-recovery employment and training.
 (B)DutiesSuch review panel shall review and evaluate applications for grants under this section and recommend to the Secretary which of such applications should be awarded a grant under this section.
 (C)Grant selection prioritiesIn reviewing and recommending applications for a grant, such review panel shall consider and give priority to applications that demonstrate one or more of the following:
 (i)Evidence of coordination and partnership with agencies or entities with experience or expertise in addressing opioid-related issues.
 (ii)Evidence of leveraging non-Federal funds or in-kind resources to extend the reach or duration (or both) of the program proposed by the application.
 (iii)Quality of methodology proposed to monitor the outcomes of the program proposed by the application and effectiveness in achieving goals of the program and mitigating the harmful health and socioeconomic impacts of opioid addiction.
 (iv)Evidence of capacity-building and strengthening of community responses to the opioid crisis. (v)Efforts to minimize the trauma and negative impact of foster care on children of addicted individuals.
 (vi)Efforts to support grandparents and other older relative caregivers raising children in their care who are impacted by opioid addiction.
 (vii)The applicant has a demonstrated knowledge of opioid-related needs in the target community. (viii)Use of innovative or evidence-based approaches to address unmet opioid-related needs, including to promote self-sufficiency and well-being for families with children impacted by opioid addiction.
 (ix)Use of innovative two-generation approaches that create opportunities for, and address the needs of, parents and children together who are impacted by opioid addiction.
 (D)FundingThe Secretary may use amounts appropriated to the Office of the Secretary of Health and Human Services to pay for all expenses associated with the Community Action Opioid Response Grant Application Review Panel.
 (3)Timing for awarding grantsWith respect to a year for which amounts are appropriated to carry out this section pursuant to subsection (h), not later than 120 days after such amounts are made available for such year, the Secretary shall award all such amounts for grants under this section for such year.
 (4)Geographic distributionIn making grants to carry out the program under this section, the Secretary shall take into consideration the geographic distribution of funding among States and the relative proportion of funding among rural and urban areas.
				(h)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated for grants under this section $50,000,000 for each of fiscal years 2018 through 2022.
 (2)Tribal set asideOf the amount appropriated for a year pursuant to paragraph (1) to carry out this section, not more than 7 percent shall be designated for such year for grants to Indian tribes or tribal organizations that receive direct payments under section 677 of the Community Services Block Grant Act (42 U.S.C. 9911).
 (i)DefinitionsAs used in this section: (1)SecretaryThe term Secretary means the Secretary of Health and Human Services.
 (2)Community Action AgencyThe term Community Action Agency has the same meaning given the term eligible entity under section 673(1)(A) of the Community Services Block Grant Act (42 U.S.C. 9902).